               Case 1:20-cv-01609-AJN-GWG Document 52-2 Filed 06/03/21 Page 1 of 3


Ariel Reinitz

From:                   Ariel Reinitz
Sent:                   Tuesday, June 1, 2021 9:17 PM
To:                     Adam Engel
Subject:                FW: [External Sender]Activity in Case 1:20-cv-01609-AJN-GWG GateGuard, Inc. v. Goldmont Realty
                        Corp. et al. Letter
Attachments:            [Request to 'meet and confer' re: enforcement of subpoenas to Samuel Taub] (GateGuard v.
                        Goldmont, et al.; SDNY 1:20-cv-01609-AJN-GWG)

Importance:             High


Hi (again) Adam – your letter (filed this evening) admits you did not confer with me prior to seeking relief from the
Court, in violation of Section 2.A. of Judge Gorenstein’s Rules. You also notably omit the fact that I contacted you earlier
today requesting to meet and confer on this issue (see attached).

That you and I conferred weeks ago in another case – before these subpoenas were issued – changes nothing re: the
requirement to meet and confer in this case. Invoking my recent conference with counsel for another party, during
which the third‐party subpoenas and any purported motion to quash them was never discussed (an issue I have
separately raised with Mr. Schonfeld) – also does not exempt you from complying with the Court’s pre‐motion
requirements.

Please withdraw your letter and, per my email of earlier today (attached) advise as to your availability to meet and
confer re: Plaintiff’s anticipated motions to enforce the subpoenas to Mr. Taub, Mr. Soleimani, and ABJ, and any other
issues you wish to discuss.

Thanks,
Ariel

Ariel Reinitz
Partner
_____________________________________________
FisherBroyles, LLP
direct: +1.646.494.6909
ariel.reinitz@fisherbroyles.com
www.fisherbroyles.com

The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you have
received this communication in error, please notify us immediately by e-mail, and delete the original message.


From: NYSD_ECF_Pool@nysd.uscourts.gov <NYSD_ECF_Pool@nysd.uscourts.gov>
Sent: Tuesday, June 1, 2021 7:13 PM
To: CourtMail@nysd.uscourts.gov
Subject: [External Sender]Activity in Case 1:20‐cv‐01609‐AJN‐GWG GateGuard, Inc. v. Goldmont Realty Corp. et al. Letter


This is an automatic e‐mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e‐mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
                                                                    1
                Case 1:20-cv-01609-AJN-GWG Document 52-2 Filed 06/03/21 Page 2 of 3

receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                   U.S. District Court

                                              Southern District of New York

Notice of Electronic Filing

The following transaction was entered by Engel, Adam on 6/1/2021 at 7:12 PM EDT and filed on 6/1/2021
Case Name:          GateGuard, Inc. v. Goldmont Realty Corp. et al.
Case Number:        1:20‐cv‐01609‐AJN‐GWG
Filer:              Joseph Soleimani
                    ABJ Properties, Inc.
                    Samuel Taub
Document Number: 49

Docket Text:
THIRD PARTY LETTER addressed to Magistrate Judge Gabriel W. Gorenstein from Adam
Engel dated June 1, 2021 re: Quashing Plaintiff's Third-Party Subpoenas. Document filed by
Joseph Soleimani, ABJ Properties, Inc., Samuel Taub. (Attachments: # (1) Exhibit A-H).(Engel,
Adam)


1:20‐cv‐01609‐AJN‐GWG Notice has been electronically mailed to:

Ariel Reinitz   ariel.reinitz@fisherbroyles.com

Jacob Schindelheim     jjs@kandsllp.com

Shira Moyal     shira@kandsllp.com

Simcha David Schonfeld     sds@kandsllp.com

1:20‐cv‐01609‐AJN‐GWG Notice has been delivered by other means to:

ABJ Properties, Inc.


Joseph Soleimani


Samuel Taub

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1008691343 [Date=6/1/2021] [FileNumber=25979285‐0
                                                            2
           Case 1:20-cv-01609-AJN-GWG Document 52-2 Filed 06/03/21 Page 3 of 3

] [49d9b94374cccd3bc5f93d87366788061d06be12d9d019ce9ca9ccbfe21269b577e
068d1aeb740602d6b7df2324e87fbaf5ffa52d66a57fd3981181a7d4c0a1c]]
Document description:Exhibit A‐H
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1008691343 [Date=6/1/2021] [FileNumber=25979285‐1
] [13e63534097cd4f720ecc84a32bfc03c6ebfbe7b333ed76aab5d14babc1576cfb91
973409fb887f5ce89dd1f4e254648d75ba5fe814181df2312f5b8ec3ded72]]




                                                 3
